IN THE COURT OF APPEALS OF IOWA

                                 No. 20-0488
                           Filed September 1, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICKIE LEE ATKINS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Decatur County, Dustria A. Relph,

Judge.



      Defendant appeals from his convictions on two counts of sexual abuse in

the second degree. AFFIRMED.



      John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Greer and Schumacher, JJ.
                                           2


SCHUMACHER, Judge.

          Mickie Atkins appeals from convictions on two counts of sexual abuse in the

second degree following a jury trial. Atkins argues the evidence was insufficient

to support the jury’s verdict, the district court erred in permitting a noncorroboration

jury instruction, the district court abused its discretion in admitting prior bad acts

evidence, and the district court abused its discretion in imposing consecutive

sentences. We find the record contains substantial evidence, the inclusion of the

jury instruction does not require reversal, and the district court did not abuse its

discretion in admitting evidence or imposing consecutive sentences. Accordingly,

we affirm.

I.        Facts & Prior Proceedings

          On January 5, 2018, Atkins was charged with two counts of sexual abuse

in the second degree, in violation of Iowa Code section 709.3(1)(b) (2018). Both

counts alleged that Atkins committed a sex act upon B.T., a child under the age of

twelve, between October 1, 2015, and November 16, 2017.

          B.T. was eleven years old at the time of trial. B.T. has a younger brother,

L.S., who was nine years old at the time of trial. B.T. and L.S.’s mother is S.S.

S.S.’s mother, B.A., is married to Atkins. B.A.’s grandson, J.M., lived with her.

J.M. was a co-defendant in the case.1

          In September 2015, Atkins, B.A., and J.M. moved to a trailer home in

Lamoni. They moved from the trailer home to a house in October 2016. They




1    This appeal does not involve the charges against J.M.
                                           3


lived there for about two years, then moved to Mount Ayr. When Atkins lived in

Lamoni, B.T. and L.S. would visit Atkins’s home three to five times a week. S.S.

would drop the children off at Atkins’s home for babysitting when she worked.

Sometimes the children would stay overnight. The children also frequently went

to the Atkins’s residence directly after school—either being picked up by B.A. and

Atkins or dropped off by the school bus.

      On November 16, 2017, S.S. found L.S. and her younger son naked and in

a sexual position. When S.S. asked what the boys were doing, L.S. said he had

learned the behavior from Atkins. L.S. further reported that Atkins made him do

similar sexual things to his sister B.T. S.S. asked B.T. if “[Atkins] made her and

[L.S.] do stuff together.” B.T. turned “very white” and “started shaking and looking

at the floor and said that she didn’t remember.” After reassurance from S.S., B.T.

disclosed that Atkins had sexually abused her.

      S.S. contacted the Lamoni police department. B.T. was interviewed and a

physical exam was performed. The physical exam indicated that an injury had not

occurred within the last seventy-two hours.

      On January 5, 2018, Atkins was charged with two counts of sexual abuse

in the second degree. A jury trial commenced on September 16, 2019. On

September 23, the jury found Atkins guilty on both counts. On December 7, 2019,

Atkins filed a motion for a new trial. The district court issued an order denying

Atkins’s motion. A sentencing hearing was held on February 19 and final judgment

was entered the next day. Atkins was sentenced to an indeterminate twenty-five

year period of incarceration on each count to be served consecutively. The
                                           4


sentences were subject to a seventy percent mandatory minimum pursuant to Iowa

Code section 902.12.2

II.    Analysis

       A.        Sufficiency of the Evidence

       Atkins argues there was insufficient evidence to support his convictions.

Sufficiency of evidence claims are reviewed for correction of errors at law. State

v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). A verdict is binding upon this court

and will be upheld unless it is not supported by substantial evidence. State v.

Tipton, 897 N.W.2d 653, 692 (Iowa 2017). Substantial evidence is evidence that

would convince a rational trier of fact that the defendant is guilty beyond a

reasonable doubt. Id. We view all relevant evidence in the light most favorable to

the State. Id.

       Atkins argues B.T.’s testimony was the only evidence offered against him

and contends that alleged inconsistencies leave it insufficient to support his

convictions. At trial, B.T. testified that Atkins first began abusing her at the trailer

home. B.T. was nine years old and in fourth grade at the time. B.T. told the jury

that as she went to get a glass of water, she could see that Atkins was “on the

couch with no clothes on.” She said Atkins told her “to come to him” and “to take

off her clothes.” She said Atkins closed the curtains and “start[ed] putting his body




2Additionally, the court imposed a special sentence pursuant to Iowa Code section
903B.1 for the rest of Atkins’s life, placed him on the sex offender registry, and
required that he successfully complete a sex offender treatment program.
                                            5


all over [her].” B.T. told the jury Atkins put his penis on or inside her vagina and

touched her vagina with his hands.3

         B.T. also testified about abuse that occurred at the house Atkins moved to

after the trailer home. B.T. told the jury Atkins “was doing the same stuff but in

different places” around the house. She said Atkins “was making [her] have sex”

with her brother, L.S., while he watched. B.T. also described an incident where

Atkins pulled her to the laundry room and made her take her clothes off. B.T. said

Atkins put her on the washer or dryer and “just put his parts on [her] parts.” B.T.

said that Atkins told her not to tell “the people” about what he had done to her.

         L.S. also testified at trial. L.S. corroborated B.T.’s testimony regarding

Atkins making the children perform sex acts on one another. L.S. described an

incident where Atkins stood by the door and told him and his sister to take their

clothes off and get on top of each other. L.S. specifically described putting his

penis into B.T.’s vagina. L.S. also described incidents in which he was sexually

abused by J.M.

         Atkins points to alleged inconsistencies in B.T.’s testimony which he argues

make it unreliable.      Specifically, Atkins notes that B.T. testified that the first

instance of abuse occurred in the trailer home, where the Atkins lived in 2016, but

also that the abuse began when she was in fourth grade, during the 2017–2018

school year at which time Atkins had moved from the trailer home to the house.

Atkins further alleges B.T.’s testimony concerning the room in which an incident of




3   B.T. identified these specific “body parts” during her testimony.
                                           6


abuse at the house occurred was inconsistent with her previous statements offered

in deposition. Additionally, Atkins argues B.T.’s description of the alleged abuse

in the laundry room lacks specificity, and it could not have occurred because other

people were in the house. Finally, Atkins argues B.T.’s testimony is not supported

by direct physical evidence.

       In support of his position, Atkins cites this court’s decision in State v. Smith,

508 N.W.2d 101, 103–05 (Iowa Ct. App. 1993), in which the Iowa Court of Appeals

found the testimony offered by the alleged victims lacked the probative value

necessary to support a guilty verdict. Atkins argues the doctrine articulated in

Smith is applicable to the testimony of B.T. as it was “inconsistent, self-

contradictory, lacking in experiential detail, and at times, bordering on the absurd.”

See Smith, 508 N.W.2d at 105.

       We reject Atkins’s invitation to adopt the doctrine articulated in Smith on the

facts of this case.4 The use of the doctrine relied upon in Smith to vacate a

conviction “is exceedingly rare.” See State v. Hobbs, No. 12-0730, 2013 WL

988860, at *3 (Iowa Ct. App. Mar. 13, 2013). It is the jury’s role as factfinder to

“resolve [evidentiary] conflicts in accordance with its own views as to the credibility

of the witnesses.” State v. Allen, 348 N.W.2d 243, 247 (Iowa 1984). Smith relied

on a narrow exception to this rule where “[t]he testimony of a witness may be so

impossible and absurd and self-contradictory that it should be deemed a nullity by


4 The State asserts that we should formally overrule Smith, arguing its reasoning
is founded on a misunderstanding of child-sex-abuse dynamics and its holding
erroneously limits the exclusive role of factfinders in making credibility
determinations. Because we do not find the doctrine articulated in Smith
applicable to the testimony in this case, we do not address the issue of Smith’s
continued viability.
                                           7

the court.” 508 N.W.2d at 103 (quoting Graham v. Chicago & Nw. Ry. Co., 119

N.W. 708, 711 (Iowa 1909)). The inconsistencies raised in this appeal are of the

kind commonly found in prosecutions for child sex abuse, and they do not render

the substance of the testimony impossible, as was found in Smith.

       Inconsistencies in B.T.’s testimony regarding the particular time and

location of specific instances of abuse over the relevant time period do not

preclude a conviction. Second-degree sexual abuse under section 709.3 does not

make a particular time period a material element of the offense. Further, “under

Iowa law the State does not have to elect or prove a date certain in order to prove

sex crimes such as incest or statutory rape since the exact time of the act is not

material.” State v. Griffin, 386 N.W.2d 529, 532 (Iowa Ct. App. 1986) (citing State

v. Rankin, 181 N.W.2d 169, 171 (Iowa 1970)).

       Similarly, the lack of direct physical evidence implicating Atkins does not

foreclose a guilty verdict. See State v. Knox, 536 N.W.2d 735, 742 (Iowa 1995)

(“The only direct evidence is the complainant’s testimony. But under today’s law

that is sufficient to convict.”); State v. Schurman, 205 N.W.2d 732, 733–34 (Iowa

1973) (outlining the required standard of proof to sustain a jury verdict on a

sufficiency of the evidence claim).

       The testimony offered was sufficient to convince a rational jury Atkins

committed a sex act on B.T. See State v. Hildreth, 582 N.W.2d 167, 170 (Iowa

1998) (“We find that the alleged victim’s testimony is by itself sufficient to constitute

substantial evidence of defendant’s guilt.”). Viewing the evidence in the light most

favorable to the State, we find the record contains substantial evidence to support

the jury’s verdict.
                                          8


       B.     Jury Instruction

       Atkins argues the district court erred in giving a noncorroboration jury

instruction. Alleged errors in jury instructions are reviewed for correction of errors

of law. State v. Donahue, 957 N.W.2d 1, 6 (Iowa 2021). “It is error for a court to

refuse to give a requested instruction where it ‘correctly states the law, has

application to the case, and is not stated elsewhere in the instructions.’” State v.

Zobel, No. 16-0892, 2017 WL 3077922, at *2 (Iowa Ct. App. July 19, 2017) (quoting

Deboom v. Raining Rose, Inc., 772 N.W.2d 1, 5 (Iowa 2009)). “Any error in the

instructions given ‘does not merit reversal unless it results in prejudice.’”       Id.

(citation omitted). “Prejudicial error results when instructions materially misstate

the law or have misled the jury.” Haskenhoff v. Homeland Energy Sols., LLC, 897

N.W.2d 553, 570 (Iowa 2017).

       Instruction No. 24 instructed the jury that “[t]here is no requirement that the

testimony of an alleged victim of sexual offenses be corroborated.” Atkins points

to Iowa Code section 709.6, which states, “No instruction shall be given in a trial

for sexual abuse cautioning the jury to use a different standard relating to a victim’s

testimony than that of any other witness to that offense or any other offense.”

Atkins argues the use of instruction No. 24 creates a different standard for child

victims by telling the jury their testimony need not be corroborated.

       The issue of noncorroboration jury instructions in sexual abuse cases

recently came before this court in State v. Kraai, No. 19-1878, 2021 WL 1400366,

(Iowa Ct. App. Apr. 14, 2021) (further review granted June 30, 2021). Similar to

the present case, Kraai involved an appeal from defendant’s conviction for second-

degree sexual abuse in which the jury was instructed that “there is no requirement
                                         9

that the testimony of a complainant of sexual offenses be corroborated.” Kraai,

2021 WL 1400366, at *1. Previously this court had approved of giving such an

instruction in State v. Barnhardt, No. 17-0496, 2018 WL 2230938, at *4 (Iowa Ct.

App. May 16, 2018). However, in Kraai this court, sitting en banc, “disavowed” the

holding of Barnhardt.    Kraai, 2021 WL 1400366, at *6.         We found giving a

noncorroboration instruction highlights the testimony of an alleged sexual abuse

victim and creates a “different” standard for evaluating their testimony than that of

other witnesses. Id. at *5–6. We held it was error for the jury to be given the

noncorroboration instruction. Id. at *7. We will remain consistent in our approach

and therefore find it was error for the jury to be given the noncorroboration

instruction.5

       However, not every instructional error requires reversal. See State v. Seiler,

342 N.W.2d 264, 268 (Iowa 1983). A jury instruction submitted in error “does not

warrant reversal unless it results in prejudice to the complaining party.” State v.

Plain, 898 N.W.2d 801, 817 (Iowa 2017) (citation omitted). To assess prejudice,

we ask whether the guilty verdict rendered was “surely unattributable” to the faulty

instruction. State v. Shorter, 945 N.W.2d 1, 9 (Iowa 2020) (citation omitted). “We

consider the jury instructions as a whole” rather than in isolation. State v. Benson,

919 N.W.2d 237, 242 (Iowa 2018). We may look to the strength of the State’s case

to decide whether giving an erroneous instruction is harmless. State v. Gibbs, 941

N.W.2d 888, 900 (Iowa 2020).



5 Because we did not disapprove of similar instructions in previously decided
cases, we understand why the district court rejected Atkins’s objection to the
noncorroboration instruction.
                                         10


       First, the testimony of an alleged victim of sexual abuse is sufficient to

convict a defendant even absent corroboration. Knox, 536 N.W.2d at 742. B.T.

testified at length and in detail about the abuse Atkins perpetrated. Further, B.T.’s

account was corroborated by her brother L.S.’s testimony. The instances of abuse

were plausible and consistent with Atkins’s known supervision of B.T. B.T.’s

testimony demonstrated knowledge and awareness of sexual matters outside that

of someone her age.

       We find B.T.’s testimony alone provided sufficient evidence for the

conviction. Additionally, B.T.’s testimony was sufficiently corroborated so that the

jury instruction did not prejudice Atkins to such an extent as to require reversal.

See Kraai, 2021 WL 1400366, at *7 (finding error harmless because “the State

offered evidence to corroborate the child’s testimony” including items found in the

defendant’s home matching the child’s description and the child describing “details

about sexual matters outside the ken of someone her age”); Garza v. State, 231

P.3d 884, 891 (Wyo. 2010) (finding jury noncorroboration instruction harmless

error because “the record reveals that the testimony of the victim was corroborated

by other evidence”); Ludy v. State, 784 N.E.2d 459, 463 (Ind. 2003) (deciding

noncorroboration instruction was harmless because “clearly the testimony of the

victim was not uncorroborated.”).

       C.     Prior Bad Acts Evidence

       Atkins alleges that the district court abused its discretion in admitting prior

bad acts evidence of sexual behavior between B.T. and L.S. Evidentiary rulings

are reviewed for an abuse of discretion. State v. Reyes, 744 N.W.2d 95, 99 (Iowa
                                           11


2008). “An abuse of discretion occurs when the trial court exercises its discretion

on grounds clearly untenable or to an extent clearly unreasonable.” Id.

         Iowa Rule of Evidence 5.404(b) limits the admission of evidence of prior bad

acts.6    Courts use a three-step test to determine whether such evidence is

admissible. The evidence must be relevant, have “clear proof,” and the probative

value of such evidence must not be substantially outweighed by the danger of

unfair prejudice. See State v. Putman, 848 N.W.2d 1, 9 (Iowa 2014). Atkins

argues the evidence served no permitted purpose, the clear proof requirement

cannot be met through the testimony of B.T. and L.S., and the risk of unfair

prejudice outweighed the probative value of the evidence.

         As a threshold matter, the clear proof requirement is satisfied by the

testimony of B.T. and L.S. See Reyes, 744 N.W.2d at 101 (“[D]irect testimony from

the victim of a prior alleged assault, as a matter of law, is sufficient ‘clear proof’ to

meet the code requirement.”).

         As to relevance, evidence of prior bad acts “must be probative of some fact

or element in issue other than the defendant’s criminal disposition.” State v.

Taylor, 689 N.W.2d 116, 123 (Iowa 2004) (quotation omitted). At trial, Atkins

objected to the introduction of testimony evidence related to Atkins instructing B.T.



6   Iowa Rule of Evidence 5.404(b) states:
                 (1) Prohibited use. Evidence of a crime, wrong, or other act
         is not admissible to prove a person’s character in order to show that
         on a particular occasion the person acted in accordance with the
         character.
                 (2) Permitted uses. This evidence may be admissible for
         another purpose such as proof of motive, opportunity, intent,
         preparation, plan, knowledge, identity, or absence of mistake, or lack
         of accident.
                                           12


and L.S. to take their clothes off and perform sex acts on each other, arguing the

evidence served no legitimate purpose and was being offered only to suggest his

criminal sexual deviancy. The State responded that the evidence was relevant to

show motive and intent, to explain the children’s disclosure of the abuse, and to

show the grooming process the defendant engaged in “sexualizing the behaviors

of these children.” The district court overruled Atkins’s objection and stated,

       In considering this [objection], I’m noting that this is an allegation that
       is related to the offenses that are charged. The same individuals are
       involved. It’s during the same time frame. Even though it may be
       prejudicial, it is relevant to this—these incidents, as the court does
       believe that it does go to show pattern, intent, and motive.

       We agree with the district court’s reasoning. Iowa Code section 701.11

permits the introduction of any chapter 709 crime perpetrated by the defendant

against the same victim “for its bearing on any matter for which the evidence is

relevant.” Iowa Code § 701.11(1). Additionally, “[e]vidence of prior crimes against

the same victim furnishes part of the context of the crime or is necessary to a full

presentation of the case.”     State v. Cox, 781 N.W.2d 757, 768 (Iowa 2010).

Evidence of sexual abuse involving the same victim is admissible to “demonstrate

the nature of the defendant's relationship and feelings toward a specific individual.”

Reyes, 744 N.W.2d at 103; see also State v. Munz, 355 N.W.2d 576, 583 (Iowa

1984) (explaining sex-abuse exception to exclusion of prior bad acts evidence

where a prior or subsequent “similar” act is admissible “if it is probative on the

matter of the defendant’s sexual desires.”).

       Finally, the evidence involving Atkins and L.S. was not unfairly prejudicial

to Atkins. Prior acts evidence should only be excluded “if its probative value is

substantially outweighed by the danger of unfair prejudice to the defendant.”
                                         13

Taylor, 689 N.W.2d at 124. “Unfair prejudice arises when the evidence would

cause the jury to base its decision on something other than the proven facts and

applicable law, such as sympathy for one party or a desire to punish a party.” Id.

       Atkins was charged with two counts of sexual abuse in the second degree.

Atkins consented to a joint trial with co-defendant J.M. B.T.’s disclosure of the

abuse, her allegations, and evidence related to Atkins’s relationship with B.T. and

L.S. were necessarily admitted to prove the charges against Atkins. As the district

court noted, the evidence at issue was “related to the offenses that are charged”

because it involved “[t]he same individuals” and it was “during the same time

frame.” The evidence “was offered in a direct, concise, and noninflammatory

fashion and was similar to the underlying charge.” Reyes, 744 N.W.2d at 100.

       We find the district court did not abuse its discretion in admitting prior bad

acts evidence.

       D.     Consecutive Sentences

       Lastly, Atkins contends that the district court abused its discretion when it

sentenced him to two consecutive twenty-five-year prison terms. Review of a

sentence imposed is for correction of errors at law.       Iowa R. App. P. 6.907.

Sentencing court decisions within the statutory limit are reviewed for an abuse of

discretion.   State v. Avalos Valdez, 934 N.W.2d 585, 588 (Iowa 2019).             A

sentencing court abuses its discretion only when it “exercises its discretion on

grounds or for reasons clearly untenable or to an extent clearly unreasonable.” Id.

“A district court’s ‘ground or reason is untenable when it is not supported by

substantial evidence or when it is based on an erroneous application of the law.’”
                                         14

State v. Hill, 878 N.W.2d 269, 272 (Iowa 2016) (quoting State v. Putman, 848

N.W.2d 1, 8 (Iowa 2014)).

      Atkins argues the district court abused its discretion “by stating twice that

Atkins did not take responsibility for his actions.” The district court gave the

following reasoning when sentencing Atkins:

              And in determining what the appropriate sentence is in this
      case, as in any other case, I want you to know that I have considered
      a number of factors. Those factors include all of the information
      contained within your presentence investigation. “All” I believe is—I
      don’t know how many pages this is, but I read all of them and
      familiarized myself quite well with your history. That includes
      everything from your criminal history, which you do have some
      criminal history before these charges came up, your family
      circumstances.
              I would agree with [defense counsel], it—you haven’t had very
      good family circumstances from the time you were a kid. However,
      I don’t believe that that justifies anything that you’re before me today
      for.
              I’ve considered the need and potential for rehabilitation.
              I’ve considered the impact on the victim in this case, or
      victims, including their mother.
              I’ve considered the nature and circumstances of the offenses
      that you’ve been convicted of; and whether the community needs
      any protection from any further offenses on your behalf.
              I’ve considered the fact that you still to this day are not taking
      any responsibility for your offenses.
              ....
              Those sentences shall run consecutive to each other. I’m
      ordering them to be run consecutive in consideration of the nature
      and circumstances of this—these offenses, including the age of the
      child; that they are separate and distinct offenses committed by Mr.
      Atkins, it wasn’t just one offense, there—it occurred multiple times.
      Also because of the relationship of trust that should have been there
      between Mr. Atkins and the victim of this offense. If I haven’t said it
      already, but I believe I did, the age of the victim in this case; and the
      fact that Mr. Atkins continues to fail to take responsibility for his
      actions.

      Atkins argues that by stating he refused to accept responsibility for his

actions, the trial court crossed the line between considering a “defendant’s lack of
                                         15


remorse and penalizing a defendant for refusing to plead guilty and insisting on his

right to trial.” See State v. Knight, 701 N.W.2d 83, 88 (Iowa 2005).

       We disagree. A “trial court must carefully avoid any suggestions in its

comments at the sentencing stage that it was taking into account the fact

defendant had not pleaded guilty but had put the prosecution to its proof.” State

v. Nichols, 247 N.W.2d 249, 256 (Iowa 1976). However, “this prohibition does not

preclude a sentencing court from finding a lack of remorse based on facts other

than the defendant’s failure to plead guilty.”      Knight, 701 N.W.2d at 77.       A

sentencing court may consider a defendant’s lack of remorse as “a defendant's

lack of remorse is highly pertinent to evaluating his need for rehabilitation and his

likelihood of reoffending.” Id. at 88.

       The court’s acknowledgment that Atkins has failed to take responsibility for

his actions does not indicate the court was penalizing Atkins for not pleading guilty.

The court considered many relevant factors, including the presentencing report

(PSI), Atkins’s life experiences and history, the nature and circumstances of the

offense, the separate and distinct nature of the offenses, the young age of victims,

and Atkins’s relationship to the victims. A lack of remorse “can be discerned by

any admissible statement made by the defendant pre-trial, at trial, or post-trial, or

by other competent evidence properly admitted at the sentencing hearing.” Id. at

87–88 (quotations omitted).

       We find no abuse of discretion in the district court’s sentencing decision.

See State v. Jacobs, No. 18-0160, 2019 WL 156638, at *3 (Iowa Ct. App. Jan. 9,

2019) (“[T]he court can consider a defendant’s acceptance of responsibility—or

lack thereof—in deciding what sentence to impose”); State v. Denton, No. 14-0172,
                                         16


2014 WL 3749417, at *1 (Iowa Ct. App. July 30, 2014) (“The district court’s

consideration of the defendant’s lack of remorse and failure to accept responsibility

for her conduct was entirely appropriate.”).

III.   Conclusion

       We find the record contains sufficient evidence to support Atkins’s

convictions, inclusion of the noncorroboration jury instruction does not require

reversal, and the district court did not abuse its discretion in admitting prior bad

acts evidence or in imposing consecutive sentences.         Accordingly, we affirm

Atkins’s conviction.

       AFFIRMED.